--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.4

 
NAME OF PARTICIPANT:  Gerald T. Vento
DATE OF GRANT:
NUMBER OF RESTRICTED SHARES GRANTED: 80,267
 
MAGICJACK VOCALTEC LTD.
2013 LONG-TERM INCENTIVE PLAN


RESTRICTED STOCK AGREEMENT
 
1.      Definitions.  In this Agreement, capitalized terms used herein and not
defined in the Plan or elsewhere herein shall have the following meanings:
 
1.1      “Agreement” means this Restricted Stock Agreement.
 
1.2       “Cause” means if, in the reasonable judgment of the Board: (i)
Participant commits fraud, theft or embezzlement against the Company or any
Affiliate; (ii) Participant commits a felony or a crime involving moral
turpitude; (iii) Participant refuses to execute or materially breaches the terms
of the Company’s Insider Trading Policy or FD/Media Policy as in effect from
time-to-time, (iv) Participant breaches any of the terms of the Employment
Agreement and fails to cure such breach within thirty (30) days after the
receipt of written notice of such breach from the Company; or (v) Participant
engages in gross negligence or willful misconduct that causes harm to the
business and operations of the Company or an Affiliate.
 
1.3      “Change of Control” means and shall be deemed to occur if (i) a Person
acquires ownership of stock that, together with stock held by such Person,
constituting more than fifty percent (50%) of the total fair market value or
total voting power of the stock of the Company; (ii) a majority of the members
of the Board are replaced during any twelve (12) month period by directors whose
appointment or election is not endorsed by a majority of the members of such
Board before the date of such appointment or election; or (iii) a Person (other
than a Person controlled, directly or indirectly, by shareholders of the
Company) acquires fifty percent (50%) or more of the gross fair market value of
the assets of the Company over a twelve (12) week period.
 
1.4      “Date of Grant” means the date set forth at the beginning of this
Agreement.
 
1.5      “Disability” means total and permanent disability under Section
22(e)(3) of the Code or Participant’s becoming entitled to long-term disability
benefits under the long-term disability plan or policy of the Company and/or its
Affiliates that covers Participant, if any.
 
1.6      “Employment Agreement” means the Employment Agreement by and between
Participant and the Company of near or even date herewith.
 
 
 

--------------------------------------------------------------------------------

 
 
1.7      “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
1.8      “Good Reason” means termination by Participant of Participant’s
employment upon the occurrence of one of the following events or conditions
without the consent of Participant:
 
 
(i)
A material reduction in the authority, duties or responsibilities of
Participant;

 
 
(ii)
Any material reduction in Participant’s Annual Base Salary or Target Annual
Bonus as set forth in the Employment Agreement; or

 
 
(iii)
Any material breach of the Employment Agreement by the Company.

 
Notwithstanding the foregoing,  Participant shall not be deemed to have
terminated his employment for Good Reason unless: (i) Participant terminates his
employment no later than ninety (90) days following his initial discovery of the
above referenced event or condition which is the basis for such termination; and
(ii) Participant provides to the Company a written notice of the existence of
the above referenced event or condition which is the basis for the termination
within forty-five (45) days following Participant’s initial discovery of such
event or condition, and the Company fails to remedy such event or condition
within thirty (30) days following the receipt of such notice.
 
1.9      “Participant” means the person identified on page 1 of this Agreement.
 
1.10     “Person” means the term “person” within the meaning of Section 3(a)(9)
of the Exchange Act, as modified and used in Sections 13(d)(3) and 14(d)
thereof.
 
1.11     “Plan” means the magicJack Vocaltec Ltd. 2013 Long-Term Incentive Plan.
 
1.12      “Restricted Shares” means the Ordinary Shares granted by, and subject
to, the terms of this Agreement.
 
1.13      “Service” means, if Participant is (a) an employee of the Company
and/or any of its Affiliates (as determined by the Committee in its reasonable
discretion), Participant’s service as an employee of the Company and/or any of
its Affiliates, (b) a member of the Board or the board of directors of an
Affiliate but not an employee of the Company or any of its Affiliates (as
determined by the Committee in its reasonable discretion), Participant’s service
as a member of such Board or board of directors, or (c) a consultant or
independent contractor to the Company or any of its Affiliates (as determined by
the Committee in its reasonable discretion) and is not described in the
preceding clause (b), Participant’s service as a consultant or independent
contractor to the Company and/or any of its Affiliates.
 
Capitalized terms used herein but not defined herein shall have the meanings
assigned in the Plan.
 
 
2

--------------------------------------------------------------------------------

 
 
2.      Grant of Restricted Shares.  Pursuant to the Plan and subject to the
terms of this Agreement, the Company hereby grants to Participant, as of the
Date of Grant, the number of Restricted Shares identified on page 1 of this
Agreement.
 
3.      Restrictions Prior to Vesting; Forfeiture. 
 
3.1      Restrictions on Transfer.  The Restricted Shares (including the right
to vote such shares and receive any dividends thereon) may not be transferred,
sold, pledged, exchanged, assigned or otherwise encumbered or disposed of by
Participant except to the extent the Restricted Shares have become vested in
accordance with Section 4 hereof; provided, however, that the Grantee’s interest
in the Restricted Shares may be transferred pursuant to will or the laws of
descent and distribution.  Any purported transfer, encumbrance or other
disposition of the Restricted Shares in violation of this Agreement will be null
and void, and the other party to any such purported transaction will not obtain
any rights to or interest in the Restricted Shares. 
 
3.2      Forfeiture of Restricted Shares.  Upon Participant’s termination of
Service the Restricted Shares will be forfeited and canceled except to the
extent they have become vested in accordance with Section 4.
 
3.3      Implementation of Restrictions.  The certificate(s) or book entries for
Restricted Shares granted hereby shall bear and appropriate legend, as
determined by the Committee, to the effect that the shares are subject to the
restrictions set forth in this Agreement.  In the event of a stock split, stock
dividend spin-off, exchange of shares, recapitalization or the like (each, a
“Capital Event”), in respect of or affecting the Ordinary Shares, the terms and
conditions of this Agreement shall apply to the securities or other property
issued in connection with the Capital Event in respect of the Restricted Shares
on the same basis, and to the same extent, as they apply to Restricted Shares in
respect of which they were issued.
 
4.      Vesting.  The Restricted Shares shall vest as follows:
 
(a)      no part of the Restricted Shares shall be eligible to become vested
until December 31, 2013;
 
(b)      on December 31, 2013, thirty three and one-third percent (33-1/3%) of
the number of  Restricted Shares granted hereby shall become vested;
 
(c)      on December 31, 2014, an additional thirty three and one-third percent
(33-1/3%) of the number of Restricted Shares granted hereby shall become vested;
and
 
(d)      on December 31, 2015, all Restricted Shares that have not previously
become vested shall become vested.
 
If the Restricted Shares would become vested as to a fractional share, the
number of Restricted Shares becoming vested shall be rounded down to the nearest
whole share.
 
 
3

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, if Participant’s Service is terminated by the
Company without Cause or by Participant for Good Reason, the above vesting
schedule shall be adjusted such that the number of Restricted Shares vested
immediately following such termination, including all previously vested
Restricted Shares, shall be equal to (a) the total number of Restricted Shares
granted hereunder multiplied by (b) (i) the number of days elapsed between
January 1, 2013 and the termination date, plus (ii) ninety (90) days, divided by
(c) one thousand ninety-six (1,096) days.  By way of example, if Participant’s
Service is terminated by the Company without Cause or by the Participant for
Good reason on the date that is five hundred (500) days after January 1, 2013,
53.88% of the (590/1096) of the Restricted Shares shall be vested, including any
previously vested Restricted Shares which have been transferred by
Participant.  In the event of a Change of Control prior to the Date of
Expiration or termination of Participant’s Service by reason of Disability or
death, the Restricted Shares shall thereupon become vested as to all Restricted
Shares that have not previously become vested.
 
5.      Nontransferability. Participant acknowledges and agrees that after any
Restricted Shares become vested they may not be transferred by Participant
during the term of the Employment Agreement, whether through sale or otherwise,
without the prior written approval of the Committee.
 
6.      Withholding.  The Company’s obligation to issue or deliver Ordinary
Shares not subject to the restrictions and forfeiture provisions set forth in
Section 3 hereof upon the vesting of Restricted Shares, shall be subject to the
satisfaction of any applicable federal, state and local tax withholding
requirements.  Participant may satisfy any such withholding obligation by any of
the following means or by a combination of such means: (a) tendering a cash
payment or (b) if at the time the withholding obligation arises, the Ordinary
Shares are  listed for trading on a national securities exchange, authorizing
the Company to withhold Ordinary Shares from the unrestricted shares otherwise
issuable or deliverable to Participant upon the vesting of the Restricted Shares
giving rise to the withholding obligation.  For purposes of this Section 6,
Ordinary Shares that are withheld or delivered to satisfy applicable withholding
taxes shall be valued at their Fair Market Value on the date the withholding tax
obligation arises, and in no event shall the aggregate Fair Market Value of the
Ordinary Shares withheld pursuant to this Section 6 exceed the minimum amount of
taxes required to be withheld in connection with the vesting of Restricted
Shares.
 
7.      Legends.  Participant agrees that the certificates evidencing the
Ordinary Shares issued or delivered after any vesting of the Restricted Shares
may include any legend which the Committee deems appropriate to reflect the
transfer and other restrictions contained in the Plan, this Agreement, or to
comply with applicable laws.
 
8.      Rights as Stockholder.  Except as provided in Section 3 hereof,
Participant shall have all the rights and privileges of a stockholder with
respect to the Restricted Shares, including (but not limited to) the right to
vote the Restricted Shares and the right to receive dividends.  All such rights
and privileges shall cease upon forfeiture of the Restricted Shares.
 
9.      Service.  Neither the grant of the Restricted Shares evidenced by this
Agreement nor any term or provision of this Agreement shall constitute or be
evidence of any understanding, express or implied, on the part of the Company to
employ or retain Participant for any period.
 
 
4

--------------------------------------------------------------------------------

 
 
10.     Subject to the Plan.  The Restricted Shares evidenced by this Agreement
are subject to the terms and conditions of the Plan, which is incorporated by
reference and made a part hereof, but the terms of the Plan shall not be
considered an enlargement of any rights or benefits under this Agreement.  In
addition, the Restricted Shares are subject to any rules and regulations
promulgated by the Committee.
 
11.     Governing Law.  The validity, construction, interpretation and
enforceability of this agreement shall be determined and governed by the laws of
the State of Florida without giving effect to the principles of conflicts of
laws.
 
12.     Severability.  If any provision of this Agreement shall be held to be
invalid, illegal or unenforceable in any material respect, such provision shall
be replaced with a provision that is as close as possible in effect to such
invalid, illegal or unenforceable provision, and still be valid, legal and
enforceable, and the validity, legality and enforceability of the remainder of
this Agreement shall not in any way be affected or impaired thereby.
 
 
5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has caused this Agreement to be signed on its
behalf by the undersigned, thereunto duly authorized, effective as of the Date
of Grant.
 

 
MAGICJACK VOCALTEC LTD.
         
 
By:
        Donald Burns       Chairman  



Accepted and agreed to as of the Date of Grant:


 
 
       
Gerald T. Vento
                 

 
6

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





